Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-14 in the reply filed on 08/10/2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “piezo actuator”, “housing”, “voice coils” and “flexure bearings” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 2, 4, 8 and 10 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what degree are the lenses perpendicular to the beam path.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelley (US 5,923,473).
Regarding claim 1, Kelley teaches a system (Fig. 6, 7 and 10-12), comprising: a source (205 or 305) for providing a laser beam (as shown in Fig. 6, 7 and 10-12); a collimator (combination of 220, 225 and 230, or 220’, 225’ and 230’, or 30 and 892) including a plurality of lenses (220, 225 and 230, or 220’, 225’ and 230’, or 30 and 892) positioned along a beam path of the laser beam (as shown in Fig. 6, 7 and 10-12), wherein at least one lens of the plurality of lenses is transversely movable relative to the beam path to induce angular movement or deflection of the laser beam (Col. 10, lines 29-67; Col. 11, lines 1-25;  Col.12, lines 42-67, Col. 13-15); and wherein the collimator is positioned in the beam path and is structured such that the laser beam at the at least one lens has a reduced diameter relative to the diameter of the laser beam exiting the collimator (as shown in Fig. 6, 7 and 10-12).
Regarding claim 2, Kelley teaches the system as set forth above, wherein the at least one lens is movable in a two-dimensional plane extending substantially perpendicular to the beam path (as shown in Fig. 7 and 12).
Regarding claim 3, Kelley teaches the system as set forth above, wherein at least two lenses of the plurality of lenses are transversely movable relative to the beam path to induce angular movement or deflection of the laser beam (as shown in Fig. 6 and 11).
Regarding claim 5, Kelley teaches the system as set forth above, wherein the at least two lenses are positioned adjacent to one another and are independently movable relative to one another (as shown in Fig. 6 and 11; Col. 10, lines 29-67; Col. 11, lines 1-9; Col. 13, lines 4-67, and Col. 14, lines 1-36).
Regarding claim 6, Kelley teaches the system as set forth above, wherein the at least two lenses are transversely movable relative to one another (as shown in Fig. 6 and 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kelley in view of Dallarosa (US 2016/0228988).
Regarding claim 4, Kelley teaches the system as set forth above, wherein the at least two lenses are positioned adjacent to one another (as shown in Fig. 6 and 11).
Kelley fails to disclose where the at least two lenses are mechanically coupled, and movable together in a two-dimensional plane extending substantially perpendicular to the beam path.
Dallarosa teaches a collimator (330) comprising a plurality of lenses (332, 334, 336); wherein at least two lenses of the plurality of lenses are mechanically coupled (as shown in Fig. 3A), and movable together in a two-dimensional plane (by the optics X-Y stage 360; p.0045) extending substantially perpendicular to the beam path (as shown in Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the system of Kelley, with Dallarosa, by mechanically coupling at least two of the plurality of lenses, for easier translation of the lenses.

Claims 7-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley in view of Mori (US 2007/0091411).
Regarding claim 7, Kelley teaches a system (Fig. 6, 7 and 10-12), comprising: a source (205 or 305) for providing a laser beam (as shown in Fig. 6, 7 and 10-12); a collimator (combination of 220, 225 and 230, or 220’, 225’ and 230’, or 30 and 892) including a plurality of lenses (220, 225 and 230, or 220’, 225’ and 230’, or 30 and 892) positioned along a beam path of the laser beam (as shown in Fig. 6, 7 and 10-12), wherein the plurality of lenses includes one or more movable lenses transversely movable relative to the beam path to induce angular movement or deflection of the laser beam (Col. 10, lines 29-67; Col. 11, lines 1-25;  Col.12, lines 42-67, Col. 13-15).
Kelley fails to disclose wherein each of the one or more movable lenses includes a refractive power which is greater than the refractive power of the other lenses of the plurality of lenses of the collimator.
Mori teaches wherein each of the one or more movable lenses includes a refractive power which is greater than the refractive power of the other lenses of the plurality of lenses (p.0050-0051; p.0075; p.0080; p.0103).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the lens of Kelley, with Mori, by providing lenses with different refractive powers, for the advantages of controlling the amount and size of the laser beam passing thru the lenses.
Regarding claim 8, Kelley and Mori combined teach the system as set forth above, wherein each of the one or more movable lenses is movable in a two-dimensional plane extending substantially perpendicular to the beam path (Kelley; as shown in Fig. 7 and 12).
Regarding claim 9, Kelley and Mori combined teach the system as set forth above, wherein the one or more movable lenses includes two or more movable lenses transversely movable relative to the beam path to induce angular movement or deflection of the laser beam (Kelley; as shown in Fig. 6 and 11).
Regarding claim 11, Kelley and Mori combined teach the system as set forth above, wherein the two or more movable lenses include a pair of lenses positioned adjacent to one another and independently movable relative to one another (Kelley; as shown in Fig. 6 and 11; Col. 10, lines 29-67; Col. 11, lines 1-9; Col. 13, lines 4-67, and Col. 14, lines 1-36).
Regarding claim 12, Kelley and Mori combined teach the system as set forth above, wherein the two movable lenses are transversely movable relative to one another (Kelley; as shown in Fig. 6 and 11).
Regarding claim 13, Kelly and Mori combined the system as set forth above, wherein the collimator includes a piezo actuator (Mori; when viewed in combination with Kelley; p.0086-0090) and one of the movable lenses is positioned in a housing (Mori; DH) movable by the piezo actuator (Mori; p.0086-0090; as shown in Fig. 3).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kelley and Mori as set forth above, and further in view of Dallarosa (US 2016/0228988).
Regarding claim 10, Kelley teaches the system as set forth above, wherein the two or more movable lenses include a pair of lenses positioned adjacent to one another  (as shown in Fig. 6 and 11).
Kelley fails to disclose where the pair of lenses are mechanically coupled, and movable together in a two-dimensional plane extending substantially perpendicular to the beam path.
Dallarosa teaches a collimator (330) comprising a plurality of lenses (332, 334, 336) mechanically coupled (as shown in Fig. 3A), and movable together in a two-dimensional plane (by the optics X-Y stage 360; p.0045) extending substantially perpendicular to the beam path (as shown in Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the system of Kelley and Mori, with Dallarosa, by mechanically coupling at least two of the plurality of lenses, for easier translation of the lenses.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kelley and Mori as set forth above, and further in view of Eddington (US 2015/0135703).
Regarding claim 14, Kelley and Mori combined teach all the elements of the claimed invention as set forth above, except for, wherein the collimator includes a number of voice coils and one of the movable lenses is positioned in flexure bearings movable by the voice coils.
Eddington teaches an actuation apparatus (1) including a voice coil (p.0031) and a movable lens (2 comprising 22) is positioned in flexure bearings movable by the voice coil (p.0043).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the lens drive or actuator of Kelley and Mori, with Eddington, by providing flexure bearings movable by a voice coil, as an alternative to the piezo actuator of Mori for moving the lens.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2019/0384183, US 2017/0192168, US 2012/0092740, US 2010/0296184 and US 2012/0320347.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        08/23/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761